Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered December 21, 1962, convicting him of grand larceny in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and indictment dismissed. The findings of fact below are affirmed. It was prejudicial error to refuse to submit to the jury the lower degree of petit larceny (People v. Malave, 21 N Y 2d 26, 29). Since *806appellant has completed his sentence, the indictment should be dismissed (People v. Kvalheim, 17 N Y 2d 510). Christ, Acting P. J., Rabin, Benjamin, Martuscello and Kleinfeld, JJ., concur.